Citation Nr: 0014489	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  97-33 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected degenerative joint disease of the 
lumbosacral spine, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1974 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
appellant's claim for an increased disability evaluation in 
excess of 10 percent for his service-connected lumbosacral 
strain. 

The case was previously before the Board in February 1999, 
when it was remanded for an additional examination of the 
appellant's condition.  Following the requested development, 
the RO issued a rating decision, dated in February 2000, that 
recharacterized the appellant's condition as degenerative 
joint disease of the lumbosacral spine and assigned thereto 
an increased disability evaluation of 20 percent, effective 
June 1995.  The Board now proceeds with its review of the 
appeal. See AB v. Brown, 6 Vet. App. 35 (1993) (where there 
is no clearly expressed intent to limit an appeal to 
entitlement to a specific disability rating for a service-
connected condition, the RO and Board are required to 
consider entitlement to all available ratings for that 
condition, i.e., the maximum disability rating allowed by 
law). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected degenerative joint 
disease of the lumbosacral spine is currently manifested by 
forward flexion to 62 degrees; backward extension to 16 
degrees; lateral flexion to the right to 24 degrees; lateral 
flexion to the left to 14 degrees; objective evidence of 
painful motion, spasm, weakness and tenderness; no postural 
abnormalities; satisfactory musculature of the back; no 
neurological abnormalities; and complaints of constant back 
pain, with occasional flare-ups.  
X-ray examinations of the veteran's spine, performed in June 
1996 and June 1995, were normal.  

3.  The evidence of record does not show listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the veteran's service-connected degenerative joint 
disease of the lumbosacral spine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, including 4.7, 4.40, 4.45, 4.59, 4.71a and Diagnostic 
Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The appellant contends that he is entitled to a disability 
rating in excess of 20 percent for his service-connected 
degenerative joint disease of the lumbosacral spine.  He 
alleges that this condition is manifested by muscle spasms 
and recurrent low back pain.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  His assertion that his 
service-connected degenerative joint disease of the 
lumbosacral spine has increased in severity is plausible. See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background

The veteran filed his claim for an increased disability 
rating in June 1995.  In support of his claim, medical 
treatment reports, dated May 1990 to March 1999, were 
retrieved from D. Burgess, M.D., the North East Alabama 
Regional Medical Center, and the VA medical center in 
Birmingham, Alabama.  An X-ray examination of the lumbar 
spine, performed in February 1993, revealed no abnormalities.  
A treatment report, dated in November 1994, noted the 
veteran's complaints of increasing low back pain, on and off, 
for a long time.  A March 1995 treatment report noted the 
veteran's continuing complaints of low back pain.  In May 
1995, electrodiagnostic studies, including nerve conduction 
and needle electromyography tests, were conducted.  The 
summary of findings noted normal neurovascular checks of the 
right peroneal, posterior tibial and sural nerves.  The 
report also noted a normal electromyography of the right L3-
S1 paraspinal muscles and of the right gluteus medius, 
gluteus maximus, vastus lateralis, anterior tibialis and 
gastrocnemius muscles.  X-ray examination of the lumbar 
spine, dated in June 1995, revealed no abnormalities.  
Subsequent treatment reports, dated in January 1996 and in 
April 1996, noted the veteran's continuing complaints of back 
pain.  

In June 1996, a VA examination of the spine was conducted.  
The report of this examination noted the veteran's complaints 
of muscle spasm and back pain.  Physical examination revealed 
localized tenderness over the lumbosacral area.  The report 
noted objective signs of pain on motion, slight paraspinal 
muscle spasm and no postural abnormalities.  Range of motion 
testing of the spine revealed forward flexion to 46 degrees, 
backward extension to 20 degrees, left lateral flexion to 40 
degrees and right lateral flexion to 42 degrees.  The report 
concluded with a diagnosis of lumbosacral strain.

A treatment report, dated in August 1997, noted the veteran's 
complaints of progressive back pain.  An impression of "no 
clinical evidence of Rheumatoid or any other inflammatory 
arthritis" was noted.  A treatment report, dated in February 
1998, noted an assessment of probable fibromyalgia.  The 
report also recommended increased activity, including 
physical therapy.  A treatment report, dated in March 1998, 
noted that the veteran was positive for antinuclear antibody.  
A treatment report, dated in September 1998, noted that bone 
scans had been performed and showed mild degenerative joint 
disease of the right clavicle, both hips, knees and ankles.

In May 1999, a VA examination of the spine was conducted.  
The report of this examination noted the veteran's complaints 
of pain, weakness, stiffness, fatigability and lack of 
endurance.  Physical examination revealed no postural 
abnormalities, satisfactory musculature of the back and no 
neurological abnormalities.  Range of motion testing of the 
spine revealed forward flexion to 62 degrees (normal 90 
degrees); backward extension to 16 degrees (normal 30 
degrees); right flexion to 24 degrees (normal 30 degrees); 
and left flexion to 14 degrees (normal 30 degrees).  The 
report noted that the motion stopped when pain started.  The 
examining physician noted that he had reviewed the veteran's 
claims file prior to the examination.  He noted that the 
veteran's condition does have periodical flare-ups 
"precipitated by moving the wrong way, alleviated by pain 
medication.  He has 10% additional functional impairment."  
He also stated:

There is a presence of pain, limitation 
of motion, no swelling or muscle spasm 
detected.  There is no ankylosis, 
subluxation, lateral instability, 
dislocation, locking of the joint, loose 
motion, crepitus, deformity, or 
impairment revealed in the physical 
examination.  There is weakness, I am 
sure due to disuse, fatigability, 
incoordination, restricted movement and 
there is pain on motion.  This is 
evidenced by the winces on his face and 
the slow steps that he takes.  There is 
additional loss of motion due to pain on 
use or during exacerbation of the 
disability. 

The report concluded with a diagnosis of degenerative joint 
disease of the lumbosacral spine with loss of function due to 
pain.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The veteran's service-connected degenerative joint disease of 
the lumbosacral spine is currently evaluated as 20 percent 
disabling pursuant to Diagnostic Code 5295.  Diagnostic Code 
5295, relating to lumbosacral strain, provides that slight 
subjective symptoms warrant a noncompensable disability 
evaluation.  A 10 percent disability rating is warranted 
where there is characteristic pain on motion.  A 20 percent 
disability rating is warranted where there is muscle spasm on 
extreme forward bending, loss of lateral spine motion in a 
standing position.  The highest disability rating under this 
code section, a 40 percent disability rating, is warranted 
for symptoms of a severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id.  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1999).

After a thorough review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased disability evaluation in 
excess of 20 percent for his service-connected degenerative 
joint disease of the lumbosacral spine.  The report of his 
most recent VA examination of the spine, performed in May 
1999, noted forward flexion to 62 degrees, better than half 
of normal flexion which is to 90; backward extension to 16 
degrees (normal 30 degrees); lateral flexion to the right to 
24 degrees (normal 30 degrees), and lateral flexion to the 
left to 14 degrees (30 normal).  The report noted that there 
was objective evidence of painful motion, spasm, weakness and 
tenderness.  There were, however, no postural abnormalities 
and the musculature of the back was satisfactory.  The report 
also noted that no neurological abnormalities were detected.  
X-ray examinations of the veteran's spine, performed in June 
1996, June 1995 and February 1993, were all normal.  The 
summary of findings from electrodiagnostic studies, performed 
in May 1995, noted normal neurovascular checks of the right 
peroneal, posterior tibial and sural nerves and a normal 
electromyography of the right L3-S1 paraspinal muscles and of 
the right gluteus medius, gluteus maximus, vastus lateralis, 
anterior tibialis and gastrocnemius muscles.  Thus, the 
evidence of record does not show symptoms of a severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

In view of these findings and the lack of evidence to 
establish symptomatology to meet the criteria for an 
increased disability evaluation, entitlement to an increased 
disability evaluation beyond the currently assigned 20 
percent is not shown.  In reaching this conclusion, the 
functional impairment that can be attributed to pain or 
weakness has been taken into account; however, any pain 
affecting strength and motion is not shown to a degree beyond 
that contemplated by the current schedular evaluation.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(1999) (a 10 percent disability rating contemplates 
"characteristic pain on motion.").  As noted above, the 
veteran's May 1999 VA examination noted that he had 
satisfactory musculature of the back and that his range of 
motion was not severely restricted. In addition, the 
veteran's condition is not manifested by the symptoms listed 
under Diagnostic Code 5295 for the next higher rating.  Thus, 
the Board concludes that the 20 percent disability rating 
assigned adequately compensates the veteran for his service-
connected degenerative joint disease of the lumbar spine and 
for any increased functional loss he may experience with 
physical activities as a result of this condition.  See 
Sanchez-Benitez v. West 13 Vet. App. 282 (1999); DeLuca, 
supra; 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

The Board has also considered potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this case, the appellant's service-
connected degenerative joint disease of the lumbosacral spine 
is found to be adequately evaluated pursuant to Diagnostic 
Code 5295.  It is noted that there is no evidence of 
ankylosis or additional limitation of motion of the lumbar 
spine such to warrant evaluation pursuant to Diagnostic Codes 
5289 or 5292, nor is there any evidence showing neuropathy 
indicative of severe intervertebral disc syndrome such to 
provide for an increased evaluation pursuant to Diagnostic 
Code 5293.  Accordingly, entitlement to a disability 
evaluation in excess of 20 percent for service-connected 
degenerative joint disease of the lumbosacral spine is 
denied.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected degenerative joint disease of the 
lumbosacral spine is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

